Citation Nr: 0722199	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-21 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for temporomandibular joint (TMJ) dysfunction.

2.  Entitlement to an increased rating for conjunctivitis, 
left eye, which is currently rated as 0 percent disabling.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.

4.  Entitlement to service connection for hepatitis.

5.  Entitlement to service connection for depression/anxiety 
disorder, originally claimed as post-traumatic stress 
disorder (PTSD).

6.  Entitlement to service connection for a right shoulder 
disability.




REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to January 1970, 
and from December 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2003, a 
statement of the case was issued in May 2005, and a 
substantive appeal was received in June 2005.

The veteran testified at a videoconference hearing before the 
Board in March 2007.  The Board notes that the veteran 
originally requested, in his June 2005 substantive appeal 
submission, an opportunity to testify in person at a travel 
Board hearing.  However, in November 2006 the veteran 
expressed that he preferred to testify at a videoconference 
hearing if that format would enable him to testify sooner.  
Accordingly, the veteran was scheduled for the March 2007 
videoconference hearing.

In March 2007, the veteran submitted additional evidence and 
waived preliminary RO review of the new evidence in 
accordance with 38 C.F.R. § 20.1304 (2006).  The Board notes 
that the newly submitted document was a copy of a service 
medical report already of record.

The issues of entitlement to an increased rating for 
conjunctivitis of the left eye, entitlement to service 
connection for depression/anxiety disorder, and entitlement 
to service connection for a disability of the right shoulder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected TMJ dysfunction is 
manifested by an inter-incisal range functionally limited to 
35 mm.

2.  An October 1985 Board decision denied entitlement to 
service connection for hepatitis.

3.  In March 2001, the appellant requested that his claim of 
entitlement to service connection for hepatitis be reopened.

4.  Evidence received since the October 1985 Board decision 
is not cumulative of the evidence of record at the time of 
the October 1985 denial, bears directly and substantially 
upon a matter under consideration, and is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  The veteran is currently diagnosed with chronic hepatitis 
C.

6.  The veteran's in-service episode of infectious hepatitis 
has since been shown to be hepatitis B; the veteran recovered 
and does not currently suffer from any chronic hepatitis B 
pathology.

7.  Hepatitis C was not manifested during the veteran's 
active duty or for many years thereafter, nor is the 
veteran's current Hepatitis C otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
rating of 10 percent (but no higher) for the veteran's 
service-connected TMJ dysfunction have been met from the 
original effective date of service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and § 4.150, Diagnostic Codes 9905, 9913 (2006).

2.  The October 1985 Board decision, which denied entitlement 
to service connection for hepatitis, is final.  38 U.S.C.A. 
§ 7104 (West 2002).

3.  Evidence received since the October 1985 Board decision 
in connection with the claim to reopen entitlement to service 
connection for hepatitis is new and material, and the claim 
for this benefit is reopened.  38 U.S.C.A. §§ 5107, 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2000).

4.  Hepatitis C was not incurred in or aggravated during the 
veteran's active military service, nor was any chronic 
hepatitis incurred in or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits sought.  In an October 2001 letter, the claimant was 
informed of the information and evidence necessary to warrant 
entitlement to service connection for disabilities including 
hepatitis.  In a March 2003 letter, the claimant was informed 
of the information and evidence necessary to warrant 
entitlement to service connection for disabilities including 
TMJ dysfunction.  Since the issue of entitlement to an 
increased initial rating for TMJ dysfunction in this case is 
a downstream issue from that of service connection for TMJ 
(for which a VCAA letter was duly sent in March 2003), 
another VCAA notice is not required for that issue.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).

Moreover, in these letters the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the October 2001 letter and the March 2003 
letter were both sent to the appellant prior to the May 2003 
rating decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the October 2001 and March 2003 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was advised of the need to 
produce evidence in support of his claims, that it was the 
appellant's responsibility to make sure that such evidence 
was received by the RO, and that the appellant needed to 
inform the RO about any medical evidence not yet submitted.  
The Board believes that a reasonable inference from such 
communication was that the veteran must furnish any pertinent 
evidence that the veteran may have.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been effectively 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, there has been additional timely 
notice of the types of evidence necessary to establish a 
disability rating and an effective date for any rating that 
may be granted.  The RO furnished the appellant with a letter 
in March 2006 which directly explained how VA determines 
disability ratings and effective dates.  This notice was 
provided to the appellant prior to the most recent RO 
readjudication of this case and issuance of a supplemental 
statement of the case in April 2006.

The Court also issued a decision in Kent v. Nicholson, 20 
Vet.App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

In regard to the issue on appeal involving new and material 
evidence, the appellant was provided with notice of what type 
of evidence was needed to be considered 'new' and 'material' 
sufficient to reopen the claim of entitlement to service 
connection for hepatitis in the October 2001 VCAA letter.  In 
the March 2003 letter, the appellant was further provided 
with notice of what qualifies as 'new' evidence and what 
qualifies as 'material' evidence, although the Board observes 
that this notice referred to the veteran's petition to reopen 
other claims.  To the extent that this notice might be found 
to be deficient for any reason, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993).  
As discussed below, the Board finds in favor of the veteran 
to the extent that the veteran has submitted new and material 
evidence sufficient to reopen the claim of entitlement to 
service connection for hepatitis.

Furthermore, with regard to the issues addressed on the 
merits in the following decision, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the law and regulations.  The record 
as it stands includes sufficient competent evidence.  All 
available pertinent records, in service, private, and VA, 
have been obtained and the veteran has been afforded VA 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
these issues on appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with this 
claim.


Analysis

I.  Entitlement to a Higher Initial Rating for TMJ 
Dysfunction

This appeal involves the veteran's contentions that a higher 
initial disability rating is warranted for his service-
connected TMJ dysfunction.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as here, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet.App. 119 (1999).

The Board notes that the veteran's service-connected TMJ 
dysfunction has been rated by the RO under the provisions of 
Diagnostic Code 9905.  Under this regulatory provision, a 
rating of 10 percent is warranted for inter-incisal range of 
31-40 mm or when lateral excursion is 4 mm or less.  A rating 
of 20 percent is warranted for inter-incisal range of 21-30 
mm.  A rating of 30 percent is warranted for inter-incisal 
range of 11-20 mm.  A rating of 40 percent is warranted for 
inter-incisal range of 0-10 mm.  38 C.F.R. § 4.150, 
Diagnostic Code 9905.

Under Diagnostic Code 9913, a noncompensable evaluation is 
warranted when the loss of masticatory surface can be 
restored by a suitable prosthesis.  In order to warrant a 
compensable evaluation under this Diagnostic Code, there 
would need to be evidence that the lost masticatory surface 
cannot be replaced by suitable prosthesis.  38 C.F.R. 
§ 4.150, Diagnostic Code 9913.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

The Board observes that an April 2003 VA fee-basis 
examination report shows that the veteran has lost all of his 
teeth, and the examining dental specialist explained that 
this was etiologically related to TMJ dysfunction.  However, 
the examiner also explained that the "masticatory function 
loss" was "not significant" as the veteran has obtained 
maxillary and mandibular full denture prosthetics.  The 
veteran generally elected not to wear the mandibular denture 
in order to limit the painful grinding of his teeth.  Thus, 
no compensable rating is warranted under Diagnostic Code 
9913.

However, the Board also observes that the April 2003 VA fee-
basis examination report shows that the veteran's inter-
incisal opening was measured to be 35 mm.  This measurement 
is reported with the examiner's disclaimer that "This is a 
self imposed limit as a guarding mechanism to prevent 
'popping' of the joint."  The Board observes no comment in 
the April 2003 examination report which presents any reason 
to doubt that the veteran's guarding behavior is a legitimate 
response to experienced pain or discomfort associated with 
his diagnosed TMJ dysfunction.  The Board does note that the 
examiner described "Loss of motion and masticatory function 
loss are not significant."  However, the Board finds that 
the quantitative measure of the veteran's inter-incisal 
opening, limited by guarding behavior, can be appropriately 
applied to the rating criteria in this case.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Resolving reasonable doubt in favor of the veteran, the Board 
accepts 35 mm as the measure of the veteran's functional 
inter-incisal opening; thus a 10 percent rating is warranted 
under Diagnostic Code 9905 for the period spanning back to 
the original effective date of service connection.

The Board acknowledges that the veteran, in advancing this 
appeal, may be asserting that a disability rating in excess 
of 10 percent is warranted for his TMJ dysfunction.  The 
veteran, as a lay person , is competent to testify as to his 
experience with his TMJ symptomatology.  However, the veteran 
is not shown to have the medical expertise necessary to 
provide competent evidence as to the clinical severity of the 
disability.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  The Board must rely upon the competent medical 
evidence and the professional opinions of specialists in 
making such determinations.  In this case, the preponderance 
of the medical evidence reasonably supports a 10 percent 
rating, but the preponderance of the evidence is against 
finding pertinent symptomatology which meets the applicable 
criteria for a rating in excess of 10 percent for the 
veteran's TMJ dysfunction.

There is no competent medical evidence in the record which 
suggests greater functional limitation than is quantified in 
the April 2003 examination report.  Therefore, the Board can 
find no basis for finding that any rating in excess of 10 
percent is warranted for the veteran's TMJ dysfunction.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no persuasive showing by the veteran that the 
service-connected TMJ dysfunction has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The assigned scheduler ratings are 
intended to represent the average impairment in earning 
capacity resulting from service-connected disability.  38 
C.F.R. § 4.1.  The Board recognizes the impairment of working 
capacity resulting from the veteran's disability, but does 
not find evidence that the veteran's capacity for gainful 
employment has been so exceptionally impaired as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

II.  New and Material Evidence

In an October 1985 decision, the Board denied the appellant's 
claim of entitlement to service connection for hepatitis.  
The October 1985 Board decision is final.  38 U.S.C.A. 
§ 7104.  Generally, once a Board decision becomes final under 
38 U.S.C.A. § 7104, the claim cannot be reopened or 
adjudicated by VA absent the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104(b).

In March 2001, the appellant submitted a request to reopen 
the claim of service connection for hepatitis.  In a May 2003 
rating decision, the RO denied the petition to reopen; the 
present appeal ensued.  In April 2006, in a supplemental 
statement of the case, the RO found that additional submitted 
evidence was new and material sufficient to reopen the claim, 
but denied the claim on the merits.  The Board is not bound 
by the RO determination and must nevertheless consider 
whether new and material evidence has been received to reopen 
the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 
2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The October 1985 Board decision is the last 
final disallowance of this claim.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
However, the revised version of 38 C.F.R. § 3.156(a) is 
applicable only to claims filed on or after August 29, 2001.  
As the claimant in this action filed his petition to reopen 
prior to that date, in March 2001, the amended version of 38 
C.F.R. § 3.156(a) is not for application in this instance.

Under the applicable former definition, new and material 
evidence means 1) evidence not previously submitted; 2) which 
bears directly and substantially upon the specific matter 
under consideration; 3) which is neither cumulative nor 
redundant; and 4) which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  For the limited purpose of 
determining whether to reopen a claim, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet.App. 510 (1992).

Development of the evidence regarding this claim since the 
prior final decision in October 1985 includes, most 
pertinently, a February 2006 private medical opinion stating 
that the veteran's reported history of in-service hepatitis 
diagnosis and his current hepatitis C diagnosis are 
consistent with the medical conclusion that "it is certainly 
possible at that time [during service] he had hepatitic [sic] 
C."  In addition, the Board notes that the veteran reported 
for a VA examination in April 2003 in association with his 
claim; the report of this examination contains competent 
pertinent medical evidence including the examiner's opinion 
regarding the etiology of his current hepatitis C as well as 
clarification of the in-service diagnosis of hepatitis.  The 
Board finds that the new evidence concerning a possible link 
between the veteran's current hepatitis pathology and his in-
service hepatitis diagnosis is new and material evidence 
sufficient to reopen the claim.  The Board finds the evidence 
added to the record subsequent to the October 1985 decision, 
by itself or when considered with previous evidence of 
record, is significant enough that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the claim of entitlement to service connection for hepatitis 
has been reopened.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a) 
(2000).

III.  Entitlement to Service Connection for Hepatitis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

It is clear from the record that the veteran currently 
suffers from clinically diagnosed chronic hepatitis C.  This 
is most recently reflected by the February 2006 private 
doctor's letter submitted in support of this appeal.  
Additionally, there is no dispute that the veteran was 
hospitalized and diagnosed during service, in July 1968, with 
what was documented as "INFECTIOUS HEPATITIS."  Thus, 
appellate review of this issue must focus upon the question 
of whether the veteran's current hepatitis pathology is the 
same pathology as, or causally related to, the in-service 
hepatitis diagnosis.

In this regard, the veteran contends that his current 
diagnosed chronic hepatitis C is the same pathology that was 
diagnosed as infectious hepatitis during service.  The 
veteran argues, including in November 2001 written 
correspondence, that hepatitis C was not specifically 
identifiable at the time of his in-service diagnosis, and the 
later diagnosis of hepatitis C reflects merely a more 
specific identification of the same chronic pathology from 
service rather than any new and distinct post-service 
pathology.

In March 2003, the veteran reported for a VA examination 
arranged specifically to investigate the relationship between 
the in-service hepatitis diagnosis and the current hepatitis 
diagnosis.  The veteran's claims file was reviewed by the 
examiner.  The examiner's conclusion was that "The hepatitis 
that the veteran refers to as having in service is hepatitis 
B."  The examiner describes that the past evidence of record 
supports this finding, and the examiner reports current 
laboratory tests confirming that the veteran tested positive 
for "Hepatitis B core antigen."

Moreover, the examiner explains that the evidence of record 
supports a medical finding that the veteran "did completely 
recover from this hepatitis and there are no sequelae of the 
hepatitis B."  Additionally, the examiner concludes that 
"His hepatitis C is probably of a later date and it is more 
likely than not related to his history of IV drug abuse."

The Board must accord significant probative weight to the 
medical conclusions contained in this March 2003 VA 
examination report.  The conclusions are specific, the 
analysis is discussed adequately, and the findings are 
persuasively consistent with the history shown in the 
evidence of record.  With regard to the prior medical 
evidence of record, the Board observes that record supports 
the findings of the March 2003 VA examination report.  The 
service medical record documenting the veteran's July 1968 
hospitalization for infectious hepatitis shows that he was 
released from that hospitalization in September 1968 when 
"the patient's liver function tests were all within the 
limits of normal."  The veteran was "discharged to duty, 
fit for same."  This suggests that the veteran's infectious 
hepatitis was acute in nature and resolved without suggestion 
of chronic disability.

Indeed, there is no suggestion in the hospitalization report, 
nor any other service medical record, of a chronic hepatitis 
pathology.  A December 1969 examination report shows that the 
veteran was found to be clinically normal with no pertinent 
defects or symptom complaints at that time.  A December 1972 
examination report shows that the veteran was again found to 
be clinically normal and still had no pertinent defects or 
symptom complaints.  A November 1973 medical note refers to 
"past hx Hepatitis 1968," which suggests that no hepatitis 
pathology had manifested since 1968 at that time.

In a September 1975 medical questionnaire associated with the 
veteran's separation examination, the veteran indicated "I 
am in good health, except for my right shoulder."  The 
veteran reported his history of hepatitis, cited to the year 
1968, during this examination.  The examining physician 
specifically commented that the hepatitis lasted for 90 days 
and, most significantly, that there were "no sequelae."  
The examination report otherwise shows no pertinent defects 
suggestive of any hepatitis pathology at that time.  This 
report, consistent with the whole of the service medical 
records, strongly suggests that neither the veteran nor 
trained medical professionals believed that the veteran had a 
chronic hepatitis pathology during service, and the evidence 
shows that the veteran did not manifest any hepatitis 
pathology at all following his hospitalization from July 1968 
to September 1968.

A VA examination report is of record from January 1984; this 
report shows that the veteran described symptoms he felt were 
associated with hepatitis pathology.  The January 1984 VA 
examination report shows that the authoring physician 
interpreted a 1982 serology report as showing "only evidence 
of recovery from hepatitis B."  Another VA examination 
report is of record from March 1984, and this report shows 
that the veteran again reported occasional recurrence of 
symptoms associated with hepatitis.  At this time, the 
veteran reported that he had a period of post-service 
intravenous drug abuse in 1976; this history appears in the 
January 1984 examination report as well, but is discussed 
less specifically.  Liver function was evaluated at this time 
and determined to be "upper limit of normal ... with no 
apparent deficit."  This examination report concludes only 
that "it is difficult to say whether the 1968 infection is 
continuing or he has contracted a new infection through IV 
drug use."

Thus, the Board finds that the evidence of record cited by 
the March 2003 VA examination report is essentially 
consistent with the discussion and analysis presented in that 
VA examination report.  The March 2003 VA examination 
report's conclusion that the veteran recovered from his in-
service acute hepatitis B, and most likely contracted 
hepatitis C during his post-service period of IV drug use, is 
the most probative medical conclusion of record.

The Board further observes that there is no probative medical 
evidence to contradict the analysis of the March 2003 VA 
examination report; the medical evidence most supportive of 
the veteran's claim expresses only uncertainty without any 
affirmative medical finding to demonstrate service 
connection.  The Board acknowledges that the March 1984 VA 
examination report expresses that it is "difficult to say" 
whether or not the veteran's in-service hepatitis was 
chronically persisting at that time.  Additionally, a private 
doctor's letter from June 1982 states that the authoring 
physician was treating the veteran for "persistent enzyme 
elevation" but was "not certain whether [the test results 
showing enzyme elevation] represent chronic persistent or 
chronic active hepatitis."  The June 1982 doctor's letter 
further states that the authoring physician was "unsure 
about the date of the original insult to the liver."  This 
June 1982 letter concludes that it "is certainly possible 
that the episode of hepatitis while in the Armed Services 
provided the initial insult, resulting in the current 
illness."

More recently, the veteran has submitted another letter, 
dated February 2006, from a private physician treating the 
veteran for liver disease.  This letter confirms the current 
diagnosis of hepatitis C.  The letter expressly indicates 
that the authoring physician has no detailed knowledge of the 
veteran's in-service diagnosis of hepatitis, and relies upon 
the oral history related by the veteran.  Even based upon the 
veteran's reported history, the physician's letter concludes 
only that "it is certainly possible at that time [in 
service] he had hepatitis C."

The medical opinions that are most supportive of the 
veteran's claim all express essentially the same conclusion: 
that it is 'possible' that the veteran's in-service episode 
of infectious hepatitis was the incurrence of a permanent 
chronic hepatitis pathology.  In this regard, such medical 
opinions can be accorded no probative value because the 
opinions are speculative in nature, stating a mere 
possibility rather than any probability.  See Bostain v. 
West, 11 Vet.App. 124, 127-28, quoting Obert v. Brown, 5 
Vet.App. 30, 33 (1993) (medical opinion expressed in terms of 
'may' also implies 'may or may not' and is too speculative to 
establish medical nexus); see also Warren v. Brown, 6 
Vet.App. 4, 6 (1993) (doctor's statement framed in terms such 
as 'could have been' is not probative).  See also Libertine 
v. Brown, 9 Vet.App. 521, 523 (1996); Beausoleil v. Brown, 8 
Vet.App. 459, 463 (1996); Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992); see also 38 C.F.R. § 3.102 (describing the 
concept of reasonable doubt in adjudicating service 
connection claims as not being one arising from pure 
speculation or remote possibility).

The Board additionally observes that the most recent such 
medical opinion, in the February 2006 private doctor's 
letter, is expressly based upon the veteran's own report of 
his medical history and without the doctor benefiting from 
review of the veteran's recorded medical history.  A medical 
opinion is of no evidentiary value when the doctor failed to 
review veteran's record before rendering the opinion.  Bielby 
v. Brown, 7 Vet.App. 260, 269 (1994).  This February 2006 
letter also relies upon the veteran's reported history for a 
fundamental assumption to the medical analysis, that: "his 
hepatitis A and B serologies have been negative."  The 
medical evidence of record reflects that this assumption is 
factually incorrect: serology performed with the March 2003 
VA examination was recorded by the examiner as showing 
"Hepatitis B core antigen was positive."  The January 1984 
VA examination report shows that examiner's interpretation 
was that "serology from 1982 shows only evidence of recovery 
from hepatitis B."  Thus, this February 2006 private 
doctor's letter is of no probative value in supporting the 
veteran's claim.  A medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet.App. 
177, 180 (1995).  A bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  See Miller v. West, 11 Vet.App. 
345, 348 (1998).  In addition, a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  See LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995).

The Board acknowledges the veteran's own testimony that he 
contracted his current chronic hepatitis C during his active 
duty service.  However, while the veteran as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Such an opinion requires diagnostic 
skills and must be made by trained medical personnel in order 
to carry probative weight.  In this case, the most probative 
medical evidence shows that the veteran contracted acute 
infectious hepatitis B during service, that hepatitis B 
resolved during service, and the veteran most likely 
contracted chronic hepatitis C from intravenous drug use 
following service.  These conclusions were drawn by the March 
2003 VA examiner following review of the entire recorded 
medical history and examination of the veteran, and the March 
2003 analysis featured accurate citation of the pertinent 
evidence persuasively supporting the examiner's conclusions.  
Thus, the weight of the evidence is against the veteran's 
claim.



IV.  Conclusion

The provisions of 38 U.S.C.A. § 5107 regarding reasonable 
doubt have been considered in reviewing the evidence 
concerning the veteran's claims on appeal.  The Board has 
found that a disability rating of 10 percent is warranted for 
the veteran's TMJ dysfunction.  However, the preponderance of 
the evidence of record is against a rating in excess of 10 
percent for the TMJ dysfunction and the preponderance of the 
evidence is against entitlement to service connection for 
hepatitis.  Thus, to the extent that this decision does not 
grant the entirety of benefits sought by the veteran, the 
provisions regarding reasonable doubt are not applicable.


ORDER

The appeal is granted in part and denied in part as follows:

Entitlement to a 10 percent rating (but no higher) for the 
veteran's TMJ dysfunction is warranted from the original 
effective date of service connection.  To this extent, the 
appeal is granted, subject to VA laws and regulations 
governing payment of monetary benefits.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for hepatitis.  To 
this extent, the appeal is granted.

Entitlement to service connection for hepatitis is not 
warranted.  To this extent, the appeal is denied.


REMAND

The Board believes that additional development is necessary 
before appellate review may proceed with regard to the issue 
of the veteran's claim of entitlement to service connection 
for a disability of the right shoulder.  The veteran has not 
been furnished a VA examination to evaluate the nature and 
etiology of any current right shoulder disability.  Although 
the RO correctly observed that the veteran's June 1967 
entrance examination report documents that the veteran 
reported a history of 'vague discomfort' in the right 
shoulder, it is not clear that the report contains such a 
clinical notation of a diagnosed disability so as to rebut 
the presumption of soundness.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).

The record reflects that the veteran currently experiences 
symptoms in multiple joints, but the nature of any pathology 
specific to the right shoulder is unclear.  Thus, the Board 
believes that a VA examination is necessary to determine 
whether the veteran currently suffers from any clinically 
diagnosed disability specific to the right shoulder, and to 
evaluate the likely etiology of any such disability.  The 
Board notes that the veteran's joints may be generally 
affected by Reiter's Syndrome, a disease for which the 
veteran has previously been denied service-connection.  The 
new VA examination should clarify whether any identified 
current diagnosis of the right shoulder can be distinguished 
from Reiter's Syndrome.

Concerning the veteran's claim of entitlement to an increased 
rating for conjunctivitis of the left eye, the Board observes 
that it appears the veteran has received recent eye treatment 
from VA, but the corresponding reports are not documented in 
the record.  During his March 2007 hearing testimony before 
the Board, the veteran described that he had been going to a 
VA facility for treatment of his left eye and, in addition, 
that VA had recently found "a black circle" beneath the 
veteran's left eyelid.  Any medical reports associated with 
recent clinical findings and treatment of the veteran's left 
eye may be pertinent to this appeal; however, these recent 
records are not currently in the claims folder.

Thus, it appears that the veteran is currently receiving 
relevant treatment from a VA medical facility, and the 
associated treatment records are not in the claims file.  As 
such, the RO should obtain any missing VA treatment records 
relevant to the appeal, and in particular the recent 
treatment reports concerning the veteran's left eye 
conjunctivitis should be obtained.  See Bell v. Derwinski, 2 
Vet.App. 611 (1992) (which held that those records in the 
control of the Secretary (such as documents generated by VA) 
are considered to be constructively before the Board and must 
actually be part of the record on review); see also 
VAOPGCPREC 12-95.

Finally, with regard to the veteran's claim of entitlement to 
service connection for depression/anxiety disorder, the Board 
observes that the VA psychiatric examination conducted in 
April 2003 resulted in conclusions citing details of a 
treatment history that is somewhat inconsistent with the 
record.  Specifically, the April 2003 VA examination report 
indicates that the veteran repeatedly denied receiving 
psychological treatment in the military, and it appears that 
the examiner's review of the claims file did not detect any 
such in-service treatment.  The examiner's clinical 
conclusions in the report appear to rely, at least in part, 
upon the understanding that the veteran did not receive 
psychological treatment during service.  However, the Board 
observes a service medical report from November 1975 which 
indicates that the veteran "was seen in the Mental Hygiene 
Clinic 6 October 75" due specifically to anxiety.  In 
addition, subsequent to the April 2003 VA psychiatric 
examination, the veteran testified at his March 2007 hearing 
before the Board that he did experience issues with anxiety 
and depression during service, and sought help.  The veteran 
testified that he saw a chaplain for counseling on a regular 
basis and, furthermore, stated that he was "on medication."

It appears that the record with regard to the veteran's in-
service psychiatric history is not entirely consistent with 
the in-service history understood and relied upon by the 
April 2003 VA psychiatric examiner.  Since this case must be 
remanded for further development anyhow, the Board finds it 
reasonable to provide a new VA psychiatric examination with a 
professional opinion regarding the likelihood that the 
veteran's current depression and anxiety disorder is causally 
related to any depression or anxiety symptoms manifested 
during service.

Additionally, the Board notes in passing that the April 2003 
VA examination report states a conclusion with phrasing which 
leaves it unclear whether the examiner determined that the 
veteran's current psychiatric diagnoses were unlikely to be 
related to service or, rather, were 'as likely as not' 
related to service.  A new examination report may report a 
more clear determination which will be helpful in appellate 
review.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the records of all 
VA treatment not already of record which 
may be related to the veteran's 
disabilities remaining on appeal.  In 
particular, the RO is advised that the 
veteran's March 2007 testimony refers to 
recent ongoing treatment for his eyes at a 
VA facility.

2.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of his claimed 
disability of the right shoulder.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the following:

    a)  Please clarify whether the veteran 
currently suffers from any diagnosed 
chronic disability of the right shoulder.  
In doing so, please also indicate for each 
disability whether it can be medically 
distinguished from Reiter's Syndrome, for 
which service connection has previously 
been denied.
    
    b)  For each diagnosed chronic 
disability of the right shoulder, please 
indicate if the disability manifested 
during the veteran's active duty service.  
In answering this question, please discuss 
the relevant service and post-service 
medical records.

    c)  For each diagnosed chronic 
disability of the right shoulder that is 
found to have manifested during service, 
please identify whether the disability is 
an acquired disability or a congenital 
condition.

    d)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any acquired chronic disability currently 
found in the right shoulder is causally 
related to the veteran's active duty 
service or was permanently aggravated by 
the veteran's active duty service?  In 
answering this question, please discuss 
the relevant service and post-service 
medical records.

3.  The veteran should be scheduled for a 
VA psychiatric examination.  It is 
imperative that the VA examiner review the 
claims file in conjunction with the 
examination.  Any indicated special tests 
should be accomplished, and all acquired 
psychiatric disorders found to be present 
should be clearly reported.  After 
reviewing the claims file, to specifically 
include service medical records, and 
examining the veteran, the examiner is 
asked to respond to the following: 

     a)  Please provide an opinion, for 
each acquired psychiatric disorder found 
to be present, as to whether it is at 
least as likely as not (a 50 percent or 
higher degree of probability) related to 
service or any incident therein.  In 
providing this opinion, please provide a 
clear discussion of the nature and 
etiology of any acquired psychiatric 
disorders which manifested during service.
 
     b)  In answering the above, please 
specifically discuss the November 1975 
service medical record which indicates 
that the veteran was referred to a mental 
hygiene clinic regarding anxiety during 
the previous month.  Please also discuss 
the veteran's testimony, during his March 
2007 hearing, to the effect that he 
required counseling by a chaplain and 
medication to cope with depression and 
anxiety during service.

     c)  If any answer to the above 
requests depends upon any questions of fact 
regarding the veteran's reported history, 
please so state and specifically identify 
what elements of the veteran's reported 
history must be verified in order to 
substantiate a particular psychiatric 
finding.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any claim still on appeal 
remains denied, then the RO should furnish 
the veteran and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


